DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
2.	Claim 1 is allowable. The restriction requirement, as set forth in the Office action mailed on 09/21/2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of species II to species X is withdrawn.  Claims 6-7 and 13-15, directed to non-elected species are no longer withdrawn from consideration because the claims require all the limitations of an allowable claim. 
3.	In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
4.	Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
5.	The following is an examiner’s statement of reasons for allowance:
 	The Applicant disclosed an image forming system comprising: an ejector configured to eject ink toward a sheet; a first conveyor configured to cause the ejector to reciprocate along a 

6.	Japanese Patent application publication number 2008-080669 to Tanami disclosed a similar invention (see Office Correspondence mailed on 12/09/2020). Unlike in the instant application, Tanami is silent about “in response to determining that the reference current value exceeds the threshold value, continue an operation of an earlier-driven conveyor that is one of the first conveyor and the second conveyor that is started at earlier timing, and temporarily stop an operation of a later-driven conveyor that is one of the first conveyor and the second conveyor that is started at later timing; and after a driving current of the earlier-driven conveyor drops to a particular standard, restart the operation of the later-driven conveyor”.

7.	U.S. Patent application publication number 2018/0118037 to Ueo et al. also disclosed a similar invention (see Office Correspondence mailed on 12/09/2020). Unlike in the instant application, Ueo et al. are also silent about “in response to determining that the reference current value exceeds the threshold value, continue an operation of an earlier-driven conveyor that is one of the first conveyor and the second conveyor that is started at earlier timing, and temporarily stop an operation of a later-driven conveyor that is one of the first conveyor and the second conveyor that is started at later timing; and after a driving current of the earlier-driven conveyor drops to a particular standard, restart the operation of the later-driven conveyor”.

8.	No other prior art of record has been found to disclose or render obvious all the limitations of the claim language as currently presented, by itself or in combination with another prior art of record; therefore the instant application has been deemed allowable over the prior art of record.

9.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAOVI M. AMEH whose telephone number is (571)272-4578.  The examiner can normally be reached on M-F: 9:00 AM - 6:00 PM.
11.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
12.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on (571)272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
13.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YAOVI M AMEH/Primary Examiner, Art Unit 2853